DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on May 24, 2022 has been received and fully considered. 
The previous claim rejection made under 35 U.S.C. 103 over Domb et al. (US 20180325861 A1) in view of Abbaspourrad et al. (US 20190254302 A1) as indicated in the Office action dated May 31, 2022 is maintained for reasons of record. 
The previous obviousness-type double patenting rejection made over claims 45 and 49 of US Pat. Application No.16/513238 is withdrawn in view of applicant’s remarks. 
The previous obviousness-type double patenting rejection made over the claims of U.S. Pat. Application No. 16/513068 is maintained for reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4- 7, 10-17, 26 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Domb et al. (US 20180325861 A1) (“Domb” hereunder) in view of Abbaspourrad et al. (US 20190254302 A1, published August 22, 2019) (“Abbaspourrad” hereunder).
Domb teaches cannabinoid formulations loaded in porous core particles; the formulation contains cannabinoids (THC and/or CBD), at least one surfactant, at least one lipid and a water soluble biocompatible amphiphilic solvent.  See paragraph [0082-0086]; claim 2. 
The reference teaches that polypore powders loaded with 5 wt % CDC base formulation at a 1:2 w/v ratio had a controlled release effect and released in 2 hours in water.  See [0231-0233].  The base composition contains ethyl lactate (solvent), Tween 80 and Span 20 (surfactant), tricaprin (lipid), phospholipid (lecithin) and Cremophor RH40 (PEG-hydrogenated castor oil).  See Example 1.  
Claim 1 requires that the one or more drug-releasing agents comprise one or more gel-forming agents.  Although Domb generally teaches that the “lipid” can be wax, fatty acids, hydrogenated vegetable oils, fatty alcohols or their respective esters or amides that are solids at room temperatures, natural oils (olive, sesame, etc), medium chain fats, fatty acid esters including mono-, di- and triglycerides and fatty acid esters with long and short chain alcohols that are solids at room temperature, phospholipids such as lecithin, etc., the reference fails to specifically disclose using a gel-forming agent.  See [0090-0098].  
Abbaspourrad teaches microcapsules comprising cores containing drugs, wherein the cores are coated with a lipid layer.  The reference teaches that the lipids can be glycerol monooleate, glycerol monostearate, wax, fatty acids, lecithin, etc.  See [0143].  The reference further teaches that glyceryl monoleate forms cubic phase gel, which incorporate a large amount of water and provides a large interfacial area which in turn reduces the rate of the core diffusing out of the microcapsules.  See [0144].
Given the teachings of Domb to use lipid to apply on the drug-containing cores, it would have been obvious to one of ordinary skill in the art before the time of filing of the application to select cubic-gel forming agents such as glyceryl monoleate as motivated by Abbaspourrad.  The skilled artisan would have been motivated to do so, as 1) both references teach controlled-release drug delivery systems comprising a core surrounded by an outer polymer and a lipid layer; and 2) Abbaspourrad teaches that glyceryl monooleate is known to form a cubic gel phase and reduces the drug diffusing rate.  Since Domb teaches coating the drug cores with release-modifying agents to extend the release rate and suggests using long chain fatty acid esters, the skilled artisan would have had a reasonable expectation of successfully producing drug cores with a rate releasing agent with glyceryl monooleate.  See instant claims 4 and 5.  
Although Domb does not specifically disclose the release of the drug over at least 6 hours, the reference teaches that release rate can be controlled by using the release modifier.  See [0115-0116].  As indicated above, using a cubic-gel forming agent such as glyceryl monooleate in the release modifier would further reduce the release rate.  By combining the teachings of Domb and Abbaspourrad, increasing the duration of the release of the cannabinoid to a longer lasting, extended-release composition with a targeted release period would have been well within the skill in the art.  
Regarding claims 6 and 7, Domb discloses porous particle is silicate beads (Neusilin US2).
Claim 11 recites, “the one or more pores are configured such that the one or more drug-releasing agents is located in the one or more pores closer to the surface of the core than the one or more cannabinoids and the one or more surfactants.”  Based on applicant’s own specification, there is no particular method step employed to make such configuration or structural adaptation made to the core to meet this limitation.  Thus it is viewed that Polypores or Neusilin particles loaded with a CDC formulation comprising lipid components (drug-releasing agents), surfactants and cannabinoids as disclosed by the reference would have such configuration as defined in the claim.  See instant claim 10.  
Regarding claims 12 and 13, polysorbates (Tween), lecithin, etc are disclosed.  See [0088].
Regarding claims 14, 15, 26 and 28, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In Domb, Example 1 teaches a base formulation comprising surfactants (polysorbate14.1 wt% and sorbitan monoleate 14.1 % ), lipid components (tricaprin 14.1 %, lechitin 8.3 wt %, ethoxylated hydroxyl castor oil 40-14.1 %) and a solvent (ethyl lactate) 35.4 %.  As discussed above, a 5 % CBD formulation was loaded on polypore powders at a 1:2 ratio.  In this case, manipulating the amount of the surfactants and drug–releasing agents, which may be the rate modifying polymers on the capsule or the lipid components inside the core, to optimize a targeted release rate/duration would have been well within the skill in the art.
Regarding claim 28, the reference teaches making a clear solution which dissolves THC and CBD and forms nanoparticles with sufficiently low particle size when released in water for increased bioavailability. Given such parameters of appearance and particle size of the formulation, optimizing the concentrations and ratios of solvents, lipids, and surfactants by routine experimentations would have been well within the skill in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1.  U.S. Patent Application No. 16/513068
Claims 1, 2, 4-6, 12-17, 26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14, 15, 17, 19, 23 of copending Application No. 16/513068 (reference application) in view of Abbaspourrad. 
Reference claim 1 is directed to compositions for extended release of one or more cannabinoids, the composition comprising a population of particles, wherein each particle comprises: (a) the one or more cannabinoids; (b) one or more drug-releasing agents; and (c) one core; wherein the composition release the cannabinoids over a period of at least 6 hours.  
Although the disclosed claim fails to disclose that the one or more drug-releasing agents comprise a gel-forming agent, such would have been obvious in view of Abbaspourrad. 
Abbaspourrad teaches microcapsules comprising cores containing drugs, wherein the cores are coated with a lipid layer.  The reference teaches that the lipids can be glycerol monooleate, glycerol monostearate, wax, fatty acids, lecithin, etc.  See [0143].  The reference further teaches that glyceryl monoleate forms cub phase gel, which incorporate a large amount of water and provides a large interfacial area which in turn reduces the rate of the core diffusing out of the microcapsules.  See [0144].
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the disclosed claims and use cubic-get forming agent such as glyceryl monooleate as motivated by Abbaspourrad.  The skilled artisan would have been motivated to do so, as 1) both references teach controlled-release drug delivery systems comprising a core surrounded by an outer polymer for rate controlling purposes; and 2) Abbaspourrad teaches that glyceryl monooleate is known to form a cubic gel phase and reduces the drug diffusing rate.  Since the reference claims teach coating the drug cores with release-modifying agents to extend the release rate and suggests using fatty acid esters as a surfactant, the skilled artisan would have had a reasonable expectation of successfully producing drug cores with a rate releasing agent with glyceryl monooleate.  See instant claims 4 and 5.  
The dependent claims of the reference disclose the specific components of present claims 12-17, 26, 28.  
Regarding present claim 6, the term “core” in reference claim 1 is defined to include silicate-based glass. See specification as filed, [0043].  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14, 15, 17, 19, 23 of copending Application No. 16/513068 (reference application) and Abbaspourrad as applied to claims 1, 2, 4-6, 12-17, 26 and 28 as above, and further in view of Domb. 
The ‘068 claims fail to teach porous core materials as defined in the present claims. 
	Domb discloses porous particle is silicate beads (Neusilin US2) loaded with a cannabinoid formulation for extended release.  Given the teachings of core materials for extended release formulation of a cannabinoid, one of ordinary skill in the art would have been obviously motivated to look for prior art such as Domb for specific teachings on the core materials.  Using the mesoporous particles of Domb with a reasonable expectation of success would have been obvious as the reference teaches such as a suitable carrier for cannabinoids for extended release.  See instant claim 7. 
Claim 11 recites, “the one or more pores are configured such that the one or more drug-releasing agents is located in the one or more pores closer to the surface of the core than the one or more cannabinoids and the one or more surfactants.”  Based on applicant’s own specification, there is no particular method step employed to make such configuration or structural adaptation made to the core to meet this limitation.  Thus it is viewed that Polypores or Neusilin particles loaded with a CDC formulation comprising lipid components (drug-releasing agents), surfactants and cannabinoids as disclosed by the reference would have such configuration as defined in the claim.  See instant claim 10.  


Response to Arguments 
Applicant's arguments filed on May 24, 2022 have been fully considered but they are moot in view of the new grounds of rejection as indicated above. 
	Applicant argues that the teachings of Abbaspourrad is limited to “in connection with cheese”, but the reference explicitly teaches and suggests that the prior art is applicable in drug release.  See, for example, [0004-0005, 0037, 0038, 0043-0044]. In fact, Abbaspourrad specifically discloses that the one or more hydrophobic drug agents that can be used in the invention includes a cannabinoid, cannabidiol, cannabinol, etc.  See [0043].  Thus one of ordinary skill in the art before the effective filing date of the present application would have found such teachings relevant to modify the teachings of Domb and make the present invention. 
	Applicant’s remarks regarding the previous double patenting rejection made over the claims of U.S. Pat. Application No. 16/513068 is unpersuasive for the above reasons. 
Applicant’s remarks regarding the previous double-patenting rejection made over the claims of U.S. Pat. Application No. 16/513238 is viewed persuasive, and the rejection is withdrawn. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617